Citation Nr: 1708480	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  07-10 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating for left hip dysplasia of the left femoral head associated with degenerative joint disease and status post left hip total arthroplasty, evaluated 30 percent from October 1, 2007 to November 23, 2008, 50 percent from November 24, 2008 to March 28, 2011, and 50 percent from May 1, 2012.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Arif Syed, Counsel




INTRODUCTION

The Veteran had active duty from February 1977 to October 1988.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO) that continued a previously assigned noncompensable evaluation for left hip dysplasia of the left femoral head with associated pain of degenerative joint disease (hereinafter left hip disability).

The record shows that during the rating period on appeal, the Veteran underwent a left total hip arthroplasty and, as a result, the RO assigned a 100 percent convalescent rating for status post left total hip arthroplasty from August 4, 2006 to September 30, 2006.  Subsequently, the RO assigned the Veteran a 100 percent evaluation for left hip arthroplasty under 38 C.F.R. § 4.71a, Diagnostic Code 5054, which pertains to hip replacement (prosthesis), from October 1, 2006 until September 30, 2007.  Thereafter, she was assigned a 30 percent evaluation, effective October 1, 2007 and a 50 percent evaluation, effective from November 24, 2008.  The Veteran underwent a revision in March 2011.  As a result, the RO assigned a 100 percent convalescent rating from March 29, 2011 to April 30, 2011.  Another 100 percent evaluation was assigned under Diagnostic Code 5054 from May 1, 2011 until April 30, 2012.  A 50 percent evaluation was assigned from May 1, 2012.  As the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, this claim remains in controversy since less than the maximum benefit available was awarded during the period under consideration.  See AB v. Brown, 6 Vet. App. 35   (1993).

In May 2012, the Board remanded the Veteran's claim.  The claims folder has been returned to the Board for further appellate proceedings.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As to the left hip disability claim, the United States Court of Appeals for Veterans Claims (Court) recently held in Correia v. McDonald, 28 Vet. App. 158 (2016) that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  However, this information is not found in the report from the Veteran's most recent VA examination of record dated August 2012.  Therefore, the Board finds that this issue must be remanded to provide the Veteran with a new VA examination to obtain this medical evidence.  See 38 U.S.C.A. 
§ 5103A(d) (West 2014).  When adjudicating this claim the AOJ should be mindful of the Court's holdings in DeLuca v. Brown, 8 Vet. App. 202 (1995) and Mitchell v. Shinseki, 25 Vet. App. 32 (2011) regarding painful motion.  Additionally, in a statement dated February 2016, the Veteran reported neurological impairment due to the left hip disability.  The Board therefore finds that any neurological impairment due to the left hip disability must be documented by the VA examiner.    

The Board also notes that in the February 2016 statement, the Veteran reported that she underwent another major surgery on her left hip in July 2015 by Dr. S.S. who is affiliated with South Texas Bone and Joint Institute.  The Board observes that the only records from South Texas Bone and Joint Institute associated with the record are dated September 2015 and December 2015.  Therefore, the Board finds that all outstanding records from South Texas Bone and Joint Institute, to include the July 2015 surgery record, should be obtained and associated with the claims folder.  
Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated her for the claim remanded herein.  Of particular interest are medical records from South Texas Bone and Joint Institute.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.  

2. Thereafter, schedule the Veteran for appropriate VA 
examination(s) to assess the orthopedic and neurological manifestations of her service-connected left hip dysplasia of the left femoral head with associated degenerative joint disease and status post left hip total arthroplasty.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail. 

Regarding the orthopedic manifestations, the examiner is asked to indicate the point during range of motion testing that motion is limited by pain.
The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the left and right hip.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups. 

In addition, the examiner must address whether the Veteran has neurological impairment due to the left hip dysplasia of the left femoral head with associated degenerative joint disease and status post left hip total arthroplasty.  If so, the examiner should note whether such impairment is best described as mild, moderate, or severe incomplete nerve paralysis or complete paralysis. 
All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.   

3. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. Then readjudicate the claim on appeal.  If any of the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and her representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




